Matter of Korah Z. G. (Sandra W.) (2020 NY Slip Op 08063)





Matter of Korah Z. G. (Sandra W.)


2020 NY Slip Op 08063


Decided on December 30, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 30, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
COLLEEN D. DUFFY
ANGELA G. IANNACCI
PAUL WOOTEN, JJ.


2020-00482
 (Docket No. B-11015-17)

[*1]In the Matter of Korah Z. G. (Anonymous), etc. Administration for Children's Services, petitioner; SCO Family of Services, petitioner-respondent; Sandra W. (Anonymous), respondent-appellant.


Joan N. G. James, Brooklyn, NY, for respondent-appellant.
Leventhal, Mullaney & Blinkoff, LLP, Roslyn, NY (Jeffrey Blinkoff of counsel), for petitioner-respondent.
Richard L. Herzfeld, New York, NY, attorney for the child.

DECISION & ORDER
In a proceeding pursuant to Social Services Law § 384-b, the mother appeals from an order of the Family Court, Queens County (Emily Ruben, J.), dated December 10, 2019. The order, insofar as appealed from, after a hearing, found that the mother was presently and for the foreseeable future unable, by reason of mental illness, to provide proper and adequate care for the subject child, terminated her parental rights to that child, and, in effect, transferred guardianship and custody of the child to the petitioner and the Commissioner of Social Services of the City of New York for the purpose of adoption.
ORDERED that the order is affirmed insofar as appealed from, without costs or disbursements.
The petitioner commenced this proceeding to terminate the mother's parental rights to the subject child on the ground of mental illness (see Social Services Law § 384-b[4][c]). After a fact-finding hearing, the Family Court granted the petition. The mother appeals.
An agency seeking a termination of parental rights on the ground of mental illness must demonstrate by clear and convincing evidence that the parent is "presently and for the foreseeable future unable, by reason of mental illness . . ., to provide proper and adequate care for [the subject] child who has been in the care of [the] agency for the period of one year immediately prior to the date on which the petition is filed" (Social Services Law § 384-b[4][c]; Matter of No Given Name W. [Maceba W.], __AD3d__, 2020 NY Slip Op 06799 [2d Dept]).
Here, the agency presented the uncontroverted testimony of an expert psychologist, who conducted two interviews of the mother and reviewed her extensive mental health records. The expert opined that the mother suffered from severe and chronic mental illness which impaired her parental functioning and that her prognosis was poor, due, in part, to her lack of insight into her mental health issues, including her belief that she does not suffer from any mental health disorder.
Based on the evidence presented at the hearing, we agree with the Family Court's finding that there was clear and convincing evidence that the mother was presently, and for the foreseeable future, unable by reason of mental illness to provide proper and adequate care for the child (see Social Services Law § 384-b[4][c]; Matter of No Given Name W. [Maceba W.], ___ AD3d ___, 2020 NY Slip Op 06799 [2d Dept]). We further agree with the court's determination to terminate the mother's parental rights with respect to the child (see Matter of No Given Name W. [Maceba W.], ___AD3d___, 2020 NY Slip Op 06799).
RIVERA, J.P., DUFFY, IANNACCI and WOOTEN, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court